COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-497-CV



IN RE BRIAN ARMSTRONG 	RELATOR



------------



ORIGINAL PROCEEDING

 

------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered relator’s petition for writ of habeas corpus 
and motion for emergency relief and is of the opinion that relief should be denied.
  Accordingly, relator’s petition for writ of habeas corpus and motion for emergency relief are denied.

Relator shall pay all costs incurred in this proceeding, for which let execution issue.



PER CURIAM



PANEL:  LIVINGSTON, GARDNER, and WALKER, JJ.



DELIVERED:  December 30, 2008

FOOTNOTES
1:See 
T
ex
. R. A
pp
. P.
 47.4.